DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The listing of references in the specification (see paragraph [0007]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The disclosure is objected to because of the following informalities: 
Paragraph [0005], line 6: “effected” appears instead of “affected” 
 Paragraph [0037], lines 10 and 11: “ICD” appears without any explanation of its meaning 
Paragraph [0060], line 1: “159 are” appears instead of “159 that are” 
Paragraph [0067], lines 5-6: “an … nodes” appears instead of “an … node” 
Paragraph [0077], lines 3-4: “may contain may contain” appears instead of “may contain” 
Paragraph [0079], line 1: “utilize” appears instead of “utilizes” 
Paragraph [0090], line 6: “using multiple” appears instead of “using a multiple” 
Paragraph [0100], line 3: “example, fluid” appears instead of “example, a fluid”
Paragraph [0108], line 1: “provide” appears instead of “provided” 
Paragraph [0111], line 6: “such that is able” appears instead of “such that it is able” 
Paragraph [0114], line 3: “malfunction” appears instead of “malfunctioning” 
Paragraph [0115], line 4: “malfunction” appears instead of “malfunctioning”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 depends from claim 1 and recites “wherein each of the subsurface communication nodes comprises: a sealed housing; an electro-acoustic transducer and associated transceiver residing within the housing, where the transceiver is configured to relay signals from node-to-node up the wellbore, with each signal representing a packet of information that comprises (i) an identifier for the subsurface communications node that originally transmitted the signal and (ii) signals indicative of readings taken by one or more downhole sensors; and an independent power source residing within the housing providing power to the transceiver.”  
Although the specification mentions specific joints of pipe have specific locations (paragraph [0098]), it is not clear if the location is an identifier for an acoustic node. The specification further appears to state that the identifier is an acoustic amplitude (paragraph [0099]); it is further not clear how an acoustic amplitude can identify an acoustic node of the communication network.  Thus, the limitation in claim 2 of “an identifier” as part of the signal is ambiguous, based on the disclosure, and this renders claim 2 indefinite.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for operating a downhole wireless network, comprising: providing a downhole wireless network, where the downhole wireless network comprises a plurality of communication nodes spaced along a wellbore and attached to an outer surface of a tubular within the wellbore, where the communication nodes are configured to transmit data signals as acoustic waves from node-to-node up the wellbore to the surface; detecting a communication error in the downhole wireless network, where data signals from at least one communication node is not received at the surface; identifying the location of the communication node that is causing the communication error; lowering a downhole tool comprising a communications device into the wellbore to the location of the error; transmitting data signals from a communication node lower than the location of the error to the downhole tool; and transmitting the data signals from the downhole tool to the surface.
Independent claim 16 recites a method for operating a downhole wireless network, comprising: providing a downhole wireless network, where the downhole wireless network comprises a plurality of communication nodes spaced along a wellbore and attached to an outer surface of a tubular within the wellbore, where the communication nodes are configured to transmit data signals as acoustic waves from node-to-node up the wellbore to the surface; lowering a downhole tool comprising a communications device into the wellbore to a location associated with at least one identified communication node; transmitting signals from the downhole tool to the identified communication node, whereby the signals operate to re-program the communication node. 
The claimed limitations 
as recited in combination in independent claim 1, in particular, “lowering a downhole tool comprising a communications device into the wellbore to the location of the error” 
and 
as recited in combination in independent claim 16, in particular “whereby the signals operate to re-program the communication node” 
 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Morrow (US 2016/0215612), teaches (the references in parentheses apply to this document) a method of operating a downhole wireless network ("telemetry network", figure 1), the downhole wireless network including a plurality of communication nodes (170, 172, 174, 350) spaced along a wellbore and attached to one or more tubulars within the wellbore (figure 3 in particular), where each of the communication nodes is configured to transmit data packets at acoustic frequencies from node to node along the wellbore (paragraphs [0109] and [0151] in particular), the method comprising: lowering a downhole tool comprising a communications device into the wellbore (paragraphs [0148] and [0149] in particular: "[ ... ] running a downhole tool into the wellbore [ ... ] [including] an associated signal receiver); and using the downhole tool as part of the downhole wireless network ("receive the data signals from the various sensor communications nodes as the downhole tool passes the nodes"). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular, “lowering a downhole tool comprising a communications device into the wellbore to the location of the error” 
and 
as recited in combination in independent claim 16, in particular “whereby the signals operate to re-program the communication node”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645